Citation Nr: 0933854	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  06-11 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to service connection for a pulmonary 
disorder, claimed as due to mustard gas exposure, for accrued 
benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from March 1942 to November 
1944.  He died in August 2004, at the age of 83.  The 
appellant is the Veteran's surviving spouse.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions issued by the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The issue of entitlement to service connection for the cause 
of the Veteran's death is addressed in the REMAND portion of 
the decision below and that issue is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served with the 93rd Armored Field Artillery 
Battalion (105 mm Self-Propelled) which was in Italy as of 
October 23, 1943; in December 1943, this unit was located 
near Naples, Italy.

2.  The 93rd Armored Field Artillery Battalion served in 
direct support of the First Special Service Force and the 
34th Division during the Monte la Difensa (Hill 960) Battle 
which began with artillery bombardment on December 1, 1943.

3.  On the evening of December 2, 1943, German airplanes 
attacked the harbor at Bari, Italy and a United States vessel 
that was carrying mustard gas bombs caught fire and blew up.

4.  Bari is on the opposite side of the Italian peninsula 
from Naples.

5.  The objective evidence of record as of the date of the 
Veteran's death does not demonstrate that the Veteran was 
subjected to full body exposure to mustard gas or Lewisite 
during his period of active duty.

6.  There was no competent medical evidence of record as of 
the date of the Veteran's death that demonstrated the 
existence of any chronic pulmonary disorder or respiratory 
disorder during his active service, or for many years 
following his separation from service.

7.  There was no objective medical opinion, or other 
competent evidence, of record as of the date of the Veteran's 
death which related any of the Veteran's chronic pulmonary or 
respiratory pathology to exposure to mustard gas during his 
active service from 1942 to 1944.


CONCLUSION OF LAW

For purposes of accrued benefits, a pulmonary or respiratory 
disorder, to include chronic obstructive pulmonary disease 
(COPD), bronchitis and emphysema, was not incurred in, or 
aggravated by, active service, and may not be presumed to 
have been incurred or aggravated in service as a residual of 
exposure to mustard gas during service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5101, 5103, 5103A, 5107(a), 5121 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.316, 3.1000 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has specified duties to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  VA must notify the claimant of 
evidence and information necessary to substantiate his claim 
and inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The RO has not yet advised the appellant of such information 
relating to effective dates and disability ratings.  However, 
since the claim on appeal is for accrued benefits, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  VA is not 
required, therefore, to provide this notice.

In this case, the appellant was notified of the information 
necessary to substantiate an accrued benefits claim in 
correspondence dated in September 2004 (prior to the issuance 
of the June 2005 rating decision).  In that document the RO 
informed the appellant about what was needed to show 
entitlement to accrued benefits.  The appellant was also 
informed that accrued benefits had to be due based on 
existing ratings or based on evidence in VA's possession at 
the time of the Veteran's death.  In addition, the appellant 
was provided with the test of 38 C.F.R. § 3.303 and 38 C.F.R. 
§ 3.316 in the January 2009 Statement of the Case (SOC).

Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the elements required to 
establish entitlement to accrued benefits.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of her claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a Statement of the Case (SOC) issued in 
January 2009 (after the notice was provided).  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as any timing error 
did not affect the essential fairness of the adjudication.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the notice elements the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.

However, the United States Supreme Court (Supreme Court) 
recently reversed that decision based on a finding that the 
Federal Circuit's framework for harmless-error analysis was 
too rigid and placed an unreasonable evidentiary burden upon 
VA.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  The Supreme 
Court held that a mandatory presumption of prejudicial error 
in every instance of defective VCAA notice was inappropriate 
and that determinations concerning harmless error should be 
made on a case-by-case basis.  Id.  In addition, the Supreme 
Court rejected the Federal Circuit's reasoning, in part, 
because the Federal Circuit's framework required VA, not the 
claimant, to explain why the error was harmless, which is 
contrary to the general rule in non-criminal cases that the 
party that seeks to have a judgment set aside due to an 
erroneous ruling bears the burden of showing that prejudice 
resulted.  Id. at 1705-06.

In the instant case, neither the appellant nor her 
representative has identified any deficiency in notice which 
would compromise a fair adjudication of the claim.  
Nevertheless, the Board has considered whether the defective 
notice provided to the appellant resulted in prejudicial 
error.  In this regard, the Board observes that, although the 
Supreme Court reversed the presumptive prejudice framework 
set forth in Sanders, it did not find fault with the analysis 
for determining whether a VCAA notice error affected the 
essential fairness of the adjudication.  Accordingly, where 
there is a defect in the content of VCAA notice, it may be 
established that such error did not affect the essential 
fairness of the adjudication by showing that the essential 
purpose of the notice was not frustrated.  See Sanders, 487 
F.3d at 889.  

Such a showing may be made by demonstrating, for example, (1) 
that the claimant had actual knowledge of what was necessary 
to substantiate the claim and that the claim was otherwise 
properly developed, (2) that a reasonable person could be 
expected to understand from the notice what was needed to 
substantiate the claim, or (3) that the benefit could not be 
awarded as a matter of law.  Id.; see also Vazquez-Flores, 22 
Vet. App. at 46.  Actual knowledge may be established by 
statements or actions by the claimant or the claimant's 
representative demonstrating an awareness of what is 
necessary to substantiate his or her claim.  Id. at 48 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).  
Because reversal is warranted only if an error affects the 
essential fairness of the adjudication, consideration should 
also be given to whether the post-adjudicatory notice and 
opportunity to develop the case that was provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim served to render any pre-adjudicatory VCAA notice 
errors non-prejudicial.  Id. at 46.

In this case, the evidence of record reflects that a 
reasonable person could have been expected to understand what 
was needed to support an accrued claim based on notice that 
was provided to the appellant during the course of her 
appeal.  Thus, the Board finds that any notice error(s), such 
as the provision of notice for the accrued benefit claim 
after the initial decision by the AOJ, did not affect the 
essential fairness of the adjudication because the appellant 
could be expected to understand what was needed to establish 
entitlement to accrued benefits from the notice letter sent 
to her by the RO in September 2004.  In particular, the AOJ 
has informed the appellant of what the evidence had to show 
to support an accrued benefits claim.  The appellant was 
informed that the evidence and information needed to 
establish entitlement to service connection on an accrued 
basis had to be in the evidence of record as of the date of 
the Veteran's death.  

Furthermore, it is apparent from the procedural history of 
this case that the legal elements required to demonstrate 
entitlement to service connection on both a direct basis and 
as due to mustard gas exposure were given in the January 2009 
Statement of the Case with the text of 38 C.F.R. § 3.303 and 
38 C.F.R. § 3.316, thus establishing that a reasonable person 
such as the appellant could be expected to understand what 
was still needed based on all the various types of notice 
provided in the record of this case.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed for the claim on appeal.

The outcome of claims for accrued benefits hinges on the 
application of the law to evidence which was in the file at 
the time of the Veteran's death.  As no additional evidence 
may be added to the file in regards to the claim for accrued 
benefits, no evidentiary development is necessary for the 
claim decided herein.  Thus, no discussion of whether VA has 
fulfilled its duty to assist the appellant with respect to 
the claim decided below is necessary. 

In sum, "the record has been fully developed, "and it is 
difficult to discern what additional guidance VA could have 
provided to the appellant regarding what further evidence she 
should submit to substantiate her claim.  Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations and 
the record is thus ready for appellate review.

The Merits of the Claim

The Veteran died in August 2004.  In September 2004, the 
appellant filed a claim for accrued benefits.  Her claim was 
therefore filed within one year of the date of the Veteran's 
death.  See 38 U.S.C.A. § 5121(c).  In addition, the Veteran 
had a claim pending at the time of his death.  Specifically, 
he had appealed the September 2001 denial by the RO of his 
attempt to reopen his claim of entitlement to service 
connection for chronic airway disease, claimed as secondary 
to mustard gas exposure.  In a May 2004 decision, the Board 
had reopened that claim and then remanded the case for 
further development.  Two-and-a-half months later, while the 
case was in remand status and before the requested 
development was accomplished, the Veteran died.

Accrued benefits are periodic monetary benefits (other than 
insurance and servicemen's indemnity) to which an individual 
was entitled at death under existing ratings or decisions and 
under laws administered by the VA Secretary, or those based 
on evidence in the file at date of death and due and unpaid, 
that shall, upon the death of such individual, be paid to the 
surviving spouse or other appropriate party.  38 U.S.C.A. 
§ 5121; 38 C.F.R. § 3.1000.  While an accrued benefits claim 
is separate from the Veteran's claim filed prior to death, 
the accrued benefits claim is derivative of the Veteran's 
claim; thus, an appellant takes the Veteran's claim as it 
stood on the date of death, but within the limits established 
by law.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 
1996).  Because the appellant's claim is for the purpose of 
accrued benefits, the Board is prohibited from considering 
medical evidence received after the date of the Veteran's 
death, other than VA records that were constructively of 
record at the time of death.  38 U.S.C.A. § 5121(a); 
38 C.F.R. § 3.1000(a).

The appellant contends that she is entitled to accrued 
benefits because the Veteran incurred a chronic lung disorder 
due to his exposure to mustard gas during his active service.  
The Veteran had been awarded service connection for a 
psychiatric disability in a rating decision issued in July 
1945; the award had been based primarily on the Veteran's 
combat service.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  For veterans who were exposed to mustard gas, those 
veterans need not provide nexus evidence to be awarded 
service connection.  See Pearlman v. West, 11 Vet. App. 443, 
446 (1998).

Service connection is warranted on a presumptive basis with 
exposure to specified vesicant agents during active military 
service under specified circumstances together with the 
subsequent development of any of the indicated conditions is 
sufficient to establish service connection for that 
condition: (1) full-body exposure to nitrogen or sulfur 
mustard during active military service together with the 
subsequent development of chronic conjunctivitis, keratitis, 
corneal opacities, scar formation, or the following cancers: 
nasopharyngeal; laryngeal; lung (except mesothelioma); or 
squamous cell carcinoma of the skin; (2) full-body exposure 
to nitrogen or sulfur mustard or Lewisite during active 
military service together with the subsequent development of 
a chronic form of laryngitis, bronchitis, emphysema, asthma 
or chronic obstructive pulmonary disease (COPD); and (3) 
full-body exposure to nitrogen mustard during active military 
service together with the subsequent development of acute 
nonlymphocytic leukemia.  38 C.F.R. § 3.316(a); see also 
Pearlman, 11 Vet. App. at 446.  However, service connection 
will not be established if the claimed condition is due to 
the veteran's own willful misconduct or there is affirmative 
evidence that establishes a non-service-related supervening 
condition or event as the cause of the claimed condition.  
38 C.F.R. § 3.316(b).

The Federal Circuit has held that when a claimed disorder is 
not included as a presumptive disorder, direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994). 

Initially, the competent medical evidence of record includes 
diagnoses for the Veteran of chronic obstructive pulmonary 
disease (COPD) and emphysema.  For example, a VA pulmonary 
treatment report, dated in July 2003, contains a diagnosis of 
severe COPD and a VA outpatient treatment report, dated in 
September 2003, contains an assessment of emphysema.  The 
Board notes that COPD and emphysema are among the conditions 
that are associated with full body exposure to sulfur 
mustard.  38 C.F.R. § 3.316(a)(2).

Prior to his death, the Veteran contended that he had 
incurred his chronic pulmonary, respiratory and lung 
disorders from exposure to chemical agents during service - 
in particular, mustard gas.  The Veteran, in a January 1995 
written statement, indicated that his first mustard gas 
exposure had occurred at Camp Chaffee, Arkansas in the summer 
of 1942.  He was unable to offer any objective evidence 
concerning this alleged stateside exposure.

Because the nature of chemical warfare testing was secret, 
the development of evidence regarding exposure during testing 
is often difficult.  However, VBA Circular 21-95-4 provides 
information concerning the development of claims involving 
allegations of exposure to mustard gas and Lewisite during 
active service.  Appendix A of the circular provides 
instructions on the development of evidence of exposure to 
chemical weapons agents for Navy veterans.  The circular 
specifically instructs that development of claims regarding 
mustard gas testing at sites other than the Naval Research 
Laboratory should be conducted through the National Personnel 
Records Center (NPRC).  In this case, the NPRC informed the 
RO that any possible records that may have been in that 
agency's possession pertaining to mustard gas exposure were 
destroyed by fire.  

In addition, the Veteran's name does not appear on a list of 
over 2,400 Army and Navy volunteers who participated in field 
or chamber chemical testing during World War II.  A statement 
from the United States Army Chemical and Biological Defense 
Command (CBDCOM) noted that that organization did not 
maintain old personnel or medical files.  CBDCOM did state 
that there was no record of mustard gas testing at Camp 
Chaffee, and that it appeared that the Veteran might have 
been describing gas chamber training involving tear gas or 
chlorine.  Accordingly, the Board must conclude that the 
Veteran did not undergo full body exposure to nitrogen or 
sulfur mustard during his stateside active military service.

The determination of whether or not a Veteran was actually 
exposed to the specified vesicant agents is a question of 
fact for the Board to determine after full development of the 
facts, including an evaluation of the credibility of the 
Veteran's statements in light of all the evidence in the 
file.  Pearlman v. West, 11 Vet. App. 443, 447 (1998).  
Further, the Court noted that vesicant exposure is difficult 
to prove given that the "World War II tests were classified, 
participants were instructed not to discuss their 
involvement, and medical records associated with the tests 
are generally unavailable."  Id. at 446.  Additionally the 
Court observed, due to the lack of documentary evidence and 
secrecy of testing involving vesicant agents during World War 
II, "the Board is charged with the very difficult task of 
ascertaining what transpired more than fifty years ago with 
very little evidence to consider."  Id. at 447.  The Veterans 
Benefits Administration (VBA) Manual M21-1MR, Part 
IV.ii.1.F.20.c specifies that veterans who underwent full-
body exposure to a vesicant agent include those exposed 
during field or chamber testing, those exposed under 
battlefield conditions in World War I, those present at the 
German air raid on the harbor of Bari, Italy, in World War 
II, and those engaged in the manufacturing and handling of 
(blistering) agents during service.  It is noted that the 
German air raid on the harbor of Bari, Italy, took place on 
December 2, 1943.  VBA Training Letter 05-01 (Mar. 28, 2005).

In an April 1994 VA Form 9, the Veteran had indicated that he 
had also been exposed to mustard gas that had been sprayed by 
the Germans in 1944.  The Veteran subsequently reported, in a 
VA Form 21-4138 dated in January 1995, that his second 
incident of exposure had occurred in late May 1944, when his 
unit was going from Naples to the liberation of Rome.  He 
wrote that German aircraft had dropped mustard gas and that 
his unit had been close to this; the Veteran further stated 
that this incident was still so clear in his memory because 
it had occurred around his late-May birthday.  In a February 
2001 written statement, the Veteran varied from his prior 
accounts and stated that he had exposed to mustard gas in 
December 1943.  According to the Veteran, in the course of 
the German Air Force attack on the port of Bari, Italy, a 
mustard gas cloud from an exploded vessel that was carrying 
mustard gas bombs enveloped his camp.  The Veteran attached a 
copy of an article that described this incident at the 
Italian harbor of Bari on December 2, 1943, starting at 7:30 
p.m.  

The Board takes judicial notice of the facts that, on the 
evening of December 2, 1943, German airplanes attacked the 
harbor at Bari, Italy beginning at 7:30 p.m. and that, as a 
consequence of that German attack a United States vessel that 
was carrying mustard gas bombs caught fire and blew up.  The 
Board also takes judicial notice that Bari is on the other 
side of the Italian peninsula from Naples and that the 
distance between the two cities is approximately 145 miles.

Review of the evidence of record reveals that the Veteran 
served with the 93rd Armored Field Artillery Battalion (105 
mm Self-Propelled) and that this unit was in Italy as of 
October 23, 1943.  The evidence of record also demonstrates 
that this unit was located near Naples, Italy in December 
1943.  According to the unit history provided by the Veteran, 
in July 2001, the 93rd Armored Field Artillery Battalion took 
part in the advance to the Rapido River and supported the 
First Special Service Force and the 34th Division during 
attacks against Monte Cassino.  This included during the 
Monte la Difensa (Hill 960) Battle which began with artillery 
bombardment on December 1, 1943.  

The objective evidence of record as of the date of the 
Veteran's death does not demonstrate that the Veteran was 
subjected to full body exposure to mustard gas or Lewisite 
during his overseas period of active duty.  The evidence of 
record as of the date of the Veteran's death indicates that 
he was over 100 miles away from the documented release of 
mustard gas at Bari on December 2, 1943.  Therefore, service 
connection based on presumptions relating to mustard gas 
exposure while the Veteran was overseas is not warranted.

The Board will now consider the claim for service connection 
for lung disease on a direct basis.  The Veteran's service 
medical records do not indicate any treatment or complaints 
related to any claimed chronic lung disease or pulmonary 
disease.  Review of the Veteran's service medical treatment 
records does not reveal any complaints of, treatment for, or 
diagnosis of, any chronic lung disorder, any chronic 
respiratory disorder or any chronic pulmonary disorder.  The 
Veteran underwent a service separation examination in 
November 1944; at that time his lungs were clinically 
described as normal and his chest x-ray was negative.  The 
Veteran underwent VA medical examinations in June 1945, and 
November 1947; these examinations did not reveal any 
complaints or findings related to any disorders of the lungs 
or respiratory or pulmonary system.  The first evidence of 
record to document that the Veteran had lung pathology 
described as pulmonary emphysema and bronchitis is dated in 
1968.  A VA medical examination conducted in August 1993 
yielded a diagnosis of COPD.

The Board finds that the evidence does not support an award 
of service connection for any respiratory or pulmonary 
pathology on a direct or presumptive basis, for accrued 
benefits purposes.  Only the evidence in the file at the date 
of death is to be reviewed for accrued benefits claims.  See 
38 C.F.R. § 3.1000(d).  

At the time of the Veteran's death, the competent evidence of 
record did not show that the Veteran had a lung disability 
(including COPD, emphysema, asthma and bronchitis) that was 
attributable to his active military service.  While the 
Veteran had current diagnoses of respiratory/pulmonary 
problems, there was no medical evidence of record showing a 
nexus between the Veteran's lung disabilities and his 
military service.  Moreover, as described above, there was no 
objective evidence that any lung pathology was manifested to 
a compensable degree within one year of the Veteran's 
separation from military service in November 1944.  

There was no objective medical evidence of record as of the 
date of the Veteran's death which attributed the Veteran's 
lung-related disorders to exposure to mustard gas in service 
or to any other incident of service.  The appellant's 
statements and the Veteran's statements as to causation of 
the Veteran's lung pathology are not competent evidence to 
establish the etiology of the claimed disorders.  While lay 
testimony is competent to establish the occurrence of an 
injury, it is not competent to provide a medical diagnosis.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  By not being a physician, neither the appellant 
nor the Veteran can be considered competent to make a 
determination that any portion of the Veteran's lung-related 
pathology was the result of any incident of service, 
including mustard gas exposure, more than five decades ago.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The medical evidence in this case that was of record as of 
the date of the Veteran's death does not provide a basis upon 
which to conclude that any of the Veteran's chronic pulmonary 
or respiratory disease was a result of alleged (and 
unconfirmed) exposure to mustard gas during service or to any 
other incident of service.  For the foregoing reasons, the 
Board finds that the preponderance of the evidence is against 
the appellant's accrued benefits claim.  Since the 
preponderance of the evidence is against the accrued benefits 
claim, the benefit of the doubt doctrine does not apply.  
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir.).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


ORDER

For the purposes of accrued benefits, entitlement to service 
connection for a respiratory or pulmonary disorder, to 
include as secondary to mustard gas exposure, is denied.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED for action as described below.

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court 
addressed VA's 38 C.F.R. § 5103(a) notice obligation in the 
context of a claim for Dependency and Indemnity Compensation 
(DIC) benefits under 38 U.S.C.A. § 1310.  The Court held 
that, because the RO's adjudication of a DIC claim hinges 
first on whether a veteran was service-connected for any 
condition during his or her lifetime, the 38 U.S.C.A. 
§ 5103(a) notice in such a claim must include 1) a statement 
of the conditions (if any) for which a veteran was service-
connected at the time of his or her death; 2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and 3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service connected.  Hupp, 21 Vet. App. at 352-53.

The Court also held that when a claimant's DIC application 
and accompanying evidence expressly raises a specific issue 
regarding, or the evidence submitted in connection with it 
relates to, a particular element of a claim, VA is required 
to provide notice that informs the claimant of how to 
substantiate the assertion advanced, and takes into account 
the evidence submitted in connection with the application.  
Id. at 353.

The appellant received a letter pursuant to the Veterans 
Claims Assistance Act (VCAA) in September 2004.  However, 
review of record does not show that the letter contained all 
notification required under 38 U.S.C.A. § 5103, as 
interpreted by the Court in Hupp v. Nicholson, 21 Vet. App. 
342, 352-53 (2007).  This procedural defect should be cured 
on remand.

Review of the evidence of record reveals that the Veteran 
died at Baptist Medical Center South, but no treatment 
records from that facility (other than the discharge summary) 
have been associated with the claims file.  VA is, therefore, 
on notice of records that may be probative to the claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In addition, 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore in 
order to fulfill the duty to assist, all of the relevant 
private and VA treatment records should be obtained and 
associated with the claims file.

Turning to the substantive aspects of the appellant's claim, 
the Veteran's death certificate shows that he died in August 
2004.  At the time of his death, the Veteran was service-
connected for a psychiatric disability. 

The immediate cause of the Veteran's death, as listed on his 
death certificate, was an acute myocardial infarction that 
occurred one week prior to the Veteran's death.  That 
condition was said to be due to, or as a consequence of 
coronary artery disease which had existed for years prior to 
the Veteran's demise.  Pneumonia was listed as a significant 
condition that contributed to the Veteran's death but did not 
result in the underlying cause.  

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1). 

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  38 C.F.R. 
§ 3.312(c)(2).  Service-connected diseases or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  
38 C.F.R. § 3.312(c)(3).  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  Id.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).  
In such a situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  Id.

The appellant has contended, in essence, that the service-
connected psychiatric disability had an extremely deleterious 
effect on the Veteran's cardiac system such that the 
psychiatric disability contributed substantially or 
materially and/or that it combined to cause death and/or that 
it aided or lent assistance to the production of death for 
the condition that ultimately caused his death.  She argues 
that the Veteran's psychiatric disability caused, worsened or 
aggravated the heart-related problems that led to his death.  
She has intimated that the appellant would have been stronger 
and healthier but for his service-connected psychiatric 
disorder.  

The RO never obtained a medical opinion on these questions.  
There is no medical opinion of record that addresses the 
factors delineated in 38 C.F.R. § 3.312.  The duty to assist 
also requires medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

In addition, in relation to the accrued benefits claims, 
judicial interpretation of the matter of secondary service 
connection as embodied in 38 C.F.R. § 3.310 requires 
consideration of whether the service-connected disability 
either causes or aggravates another condition.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc) (when 
aggravation of a non-service- connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation).  There is 
no indication that the RO considered any application of the 
Allen decision to the question of whether the service-
connected psychiatric disability aggravated any of the 
Veteran's cardiac conditions in this case.  Further 
development of the medical evidence and adjudication on this 
basis are therefore indicated.

Readjudication on remand should reflect consideration of all 
applicable theories for service connection, as well as all 
the applicable factors for a comprehensive analysis of the 
etiology of the Veteran's cause of death.  These 
considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  The Court 
has stated that the Board's task is to make findings based on 
evidence of record - not to supply missing facts.  Beaty v. 
Brown, 6 Vet. App. 532 (1994).  Thus, where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the appellant to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2009) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2008) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate her claim, and of what part 
of such evidence she should obtain and 
what part the Secretary will attempt to 
obtain on her behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
An appropriate period of time should be 
allowed for the appellant to respond 
and/or submit additional evidence.

The notice letter should also include the 
notice requirements as outlined in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Specifically, the notice letter 
should include information regarding the 
disability rating and the effective date 
to be assigned in the event that the 
previously denied claim is granted.

2.  The AMC/RO should send the appellant 
and her representative a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) as interpreted by 
the Court in Hupp v. Nicholson, 21 Vet. 
App. 342, 352-53 (2007).  The letter 
should explain, what, if any, information 
and evidence (medical and lay) not 
previously provided to VA is necessary to 
substantiate the appellant's DIC-related 
claim.  The notice should include (a) a 
statement of the conditions for which the 
Veteran was service-connected at the time 
of his death; (b) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected condition; 
and (c) an explanation of the evidence 
and information required to substantiate 
a DIC claim based on a condition not yet 
service-connected.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the 
appellant and which portion, if any, VA 
will attempt to obtain on her behalf. 

3.  All VA medical treatment records for 
the Veteran dated should be identified 
and obtained.  These records, if any, 
should be associated with the claims 
file.  If there are no records, 
documentation used in making that 
determination should be included in the 
claims file.

4.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all non-VA medical care 
providers who treated the Veteran for any 
cardiac disorder, as well as for his 
psychiatric disability.  In particular, 
the AMC/RO should obtain all records from 
all treatment provided to the Veteran by 
Dr. Cumagun (Montgomery Cardiovascular 
Associates) and by Baptist Medical Center 
South.  

After securing the necessary release(s), 
the AMC/RO should obtain those records 
that have not been previously secured.  
To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims file should contain documentation 
of the attempts made.  The appellant and 
her representative, if any, should also 
be informed of the negative results, and 
should be allowed to submit the sought-
after records.

5.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should arrange for the Veteran's 
records to be reviewed by a appropriate 
VA medical specialist.  The reviewer 
should be provided with the claims file, 
including any records obtained pursuant 
to the above development, and a copy of 
this remand.  The reviewer should render 
an opinion as to the etiology and onset 
date of the fatal heart failure.  

The reviewer should provide an opinion as 
to the following questions:

(a)  Based on what is medically known 
about causes or possible causes of 
cardiac pathology, including coronary 
artery disease (CAD), was any 
cardiovascular pathology caused by the 
Veteran's psychiatric disability as 
opposed to some other factor or factors?  
The opinion should discuss the respective 
onset dates of the cardiac pathology and 
the psychiatric disability.

(b)  Did the Veteran's psychiatric 
disability aggravate or contribute to or 
accelerate any existing cardiovascular 
pathology, including CAD?   

(c)  If the Veteran's psychiatric 
disability aggravated or contributed to 
or accelerated any cardiovascular 
pathology, including CAD, to what extent, 
stated in terms of a percentage, did it 
so contribute as compared to the natural 
progress of the disease itself or as 
opposed to other possible contributing 
factors? 

(d)  To what extent, if any, did the 
service-connected psychiatric disability 
contribute to the development of, or to 
the severity of, the fatal myocardial 
infarction (MI)?  Include a discussion as 
to the likelihood that the service-
connected psychiatric disability caused 
or aggravated the Veteran's fatal 
cardiovascular pathology.  

(e).  What role, if any, did the 
Veteran's psychiatric disability play in 
(i) causing, (ii) contributing 
substantially or materially to, or (iii) 
hastening the Veteran's death? and

(f)  Whether the service-related 
psychiatric pathology caused general 
impairment of health such that the 
Veteran was materially less capable of 
resisting the effects of whatever disease 
or event was the primary cause of death 
(acute MI)?

The reviewer should identify the 
information on which the opinion is 
based.  The opinion should adequately 
summarize the relevant history and 
clinical findings, and provide a detailed 
explanation as to all medical conclusions 
rendered.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon and explained by the reviewer. 

6.  Upon receipt of the VA physician's 
report, the AMC/RO should conduct a 
review to verify that all requested 
findings and opinions have been offered.  
If information is deemed lacking, the RO 
should refer the report to the VA 
reviewer for corrections or additions.

7.  Thereafter, the AMC/RO should 
readjudicate the appellant's claim.  The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, case law, statutes and 
regulations, including 38 C.F.R. § 3.310, 
38 C.F.R. § 3.312 and Allen v. Brown, 7 
Vet. App. 439 (1995).

8.  If any benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


